Exhibit 99.1 BIOSCRIP REPORTS 2 Elmsford, NY – November 8, 2011 – BioScrip, Inc. (Nasdaq: BIOS) today announced 2011 third quarter financial results.Revenue for the three months ended September 30, 2011 was $454.0 million and net income was $0.5 million, or $0.01 per diluted share, including $5.0 million in restructuring charges, severance and other employee costs.Excluding the after tax effect of these charges, the Company earned $0.10 per diluted share.Adjusted EBITDA for the third quarter was $19.0 million. Third Quarter Highlights · Revenue was $454.0 million, an increase of $12.9 million or 2.9% compared to prior year; · Gross profit was $77.1 million or 17.0% of sales, compared to $75.4 million or 17.1% of sales in the prior year; · Adjusted EBITDA generated by the operating segments before allocation of corporate expenses was $25.8 million, compared to $25.7 million in the prior year; · Adjusted EBITDA was $19.0 million, compared to $18.1 million in the prior year; · Restructuring expense of $3.5 million and acquisition, integration, severance and other employeecosts of $1.5 million were recorded as a result of the Company’s strategic assessment; · Net income was $0.5 million, or $0.01 per diluted share, compared to $2.0 million, or $0.04 per diluted share in the prior year; · Net income, excluding the after tax effect of the restructuring charges, severance and other employee costs, was $5.7 million, or $0.10 per diluted share; · Current portion of long-term debt decreased from $81.4 million at December 31, 2010 to $52.0 million at September 30, 2011; · Cash provided by operating activities was $39.5 million for the nine months ended September 30, 2011 compared to $5.9 million for the prior year. Rick Smith, President and Chief Executive Officer of BioScrip, stated, “In the third quarter, we generated $19.0 million in Adjusted EBITDA and continued to grow patient census through our local referral sources and expanded managed care relationships in both our Pharmacy Services and Infusion/Home Health Services segments.We achieved a 2.9% increase in year-over-year revenue, replaced $19 million of discontinued revenue included in Q3 2010, and maintained our gross margin.Overall growth occurred in spite of a challenging economic environment impacting demand for services, lower acuity levels, shifts in reimbursement rates, and other short term trends impacting companies industry wide.The diversification that we have in our payor mix has enabled us to keep making forward progress.” “While we have more work ahead of us, the current quarter’s results reflect progress from our efforts over the last year,” concluded Mr. Smith. Results of Operations Third Quarter 2011 versus Third Quarter 2010 Revenue for the third quarter of 2011 totaled $454.0 million, compared to $441.2 million for the same period a year ago, an increase of $12.9 million, or 2.9%.Infusion/Home Health Services revenue for the third quarter of 2011 was $109.6 million compared to $111.8 in the prior year, a decrease of $2.3 million, or 2.1%.Pharmacy Services revenue for the third quarter of 2011 was $344.5 million compared to $329.3 million for the prior year period, an increase of $15.2 million, or 4.6%.Consolidated gross profit for the third quarter of 2011 was $77.1 million, or 17.0% of revenue, compared to $75.4 million, or 17.1% of revenue, for the third quarter of 2010.Operating income was $7.9 million, including $5.0 million of restructuring charges, acquisition, integration, severance and other employee costs compared to operating income of $12.2 million for the third quarter of 2010, including $1.0 million of acquisition, integration, severance and other employee costs. During the third quarter of 2011, BioScrip generated $25.8 million of segment Adjusted EBITDA, or 5.7% of total revenue, compared to $25.7 million, or 5.8% of total revenue in the prior year.The Infusion/Home Health Services segment generated $10.5 million of Adjusted EBITDA, or 9.6% of segment revenue compared to $14.9 million, or 13.4% of segment revenue in the prior year.This is a result of decreased patient volumes in both anti-infective therapies and the IVIG therapy, a decrease in Medicare and Medicaid home health reimbursement rates and an increase in the provision for bad debt. In addition, reimbursement rates on certain managed care contracts which were previously billed as out-of-network provider status contributed to the decrease.The Pharmacy Services segment generated $15.4 million of segment Adjusted EBITDA, or 4.5% of segment revenue.This compares to $10.7 million, or 3.3% of segment revenue in the prior year. Pharmacy Services segment Adjusted EBITDA increased due to growth in discount cash card program volumes, new managed care contracts, growth in oncology, arthritis and multiple sclerosis therapies, and industry-wide drug inflation.In addition, the Pharmacy Services segment experienced a reduction in bad debt expense.In total, consolidated bad debt expense decreased from $5.3 million in 2010 to $3.7 million in 2011. On a consolidated basis, BioScrip reported $19.0 million of Adjusted EBITDA during the third quarter of 2011, or 4.2% of total revenue, compared to $18.1 million, or 4.1% of total revenue in the prior year. Interest expense in the third quarter of 2011 was $7.1 million, compared to $8.1 million for the same period in 2010.The decrease is due to a lower average debt balance compared to the prior year and a refinancing in December 2010 that resulted in a lower effective interest rate. Net income for the third quarter of 2011 was $0.5 million, or $0.01 per diluted share, compared to net income of $2.0 million, or $0.04 per diluted share in the prior year. Nine Months Ended 2011 versus Nine Months Ended 2010 Revenue for the nine months ended September 30, 2011 was $1.3 billion compared to $1.2 billion for the comparable period a year ago.Infusion/Home Health Services segment revenue for the nine months ended September 30, 2011 was $329.4 million, compared to $264.6 million for the same period a year ago, an increase of $64.7 million, or 24.5%, primarily as a result of the CHS acquisition in March 2010. Pharmacy Services segment revenue for the nine months ended September 30, 2011 was $1.0 billion compared to revenue of $923.6 million for the same period a year ago, an increase of $81.7 million, or 8.8%. Consolidated gross profit for the nine months ended September 30, 2011 was $230.5 million compared to $187.8 million for the same period a year ago.Gross profit as a percent of revenue for the nine months ended September 30, 2011 was 17.3%, compared to 15.8% for the same period in 2010. For the nine months ended September 30, 2011, BioScrip generated $76.2 million of segment Adjusted EBITDA, or 5.7% as a percentage of total revenue, compared to $62.8 million, or 5.3% of total revenue for the prior year period.The Infusion/Home Health Services segment reported $33.1 million of segment Adjusted EBITDA, or 10.0% of segment revenue, compared to $31.7 million, or 12.0% of segment revenue, in the prior year.The Pharmacy Services segment generated $43.1 million of segment Adjusted EBITDA, or 4.3% as a percent of segment revenue, compared to $31.1 million, or 3.4% of segment revenue in the prior year. On a consolidated basis, BioScrip reported $53.7 million of Adjusted EBITDA for the nine months ended September 30, 2011, or 4.0% of total revenue, compared to $39.2 million, or 3.3% of total revenue in the prior year.The increase was primarily related to the acquisition of CHS and growth in discount cash card volumes. Interest expense for the nine months ended September 30, 2011 was $21.5 million compared to $19.5 million for the same period in 2010.The increase was related to debt issued in connection with the March 2010 acquisition of CHS. An income tax expense of $0.2 million was recorded for the nine months ended September 30, 2011 on pre-tax net income of $1.4 million.The effective tax rate for the nine-month period is below the statutory rate due to a reduction in our valuation allowance that offsets the expense generated by year-to-date earnings.This compares to an income tax expense of $2.0 million recorded for the nine months ended September 30, 2010. Net income for the nine months ended September 30, 2011 was $1.2 million, or $0.02 per diluted share.This compares to a net loss of $2.1 million or $0.04 per share for the same period last year. Liquidity and Capital Resources For the nine months ended September 30, 2011, BioScrip generated $39.5 million of cash from operating activities compared to $5.9 million in the prior year.Cash from operating activities is expected to be sufficient to fund anticipated working capital requirements, information technology investments, scheduled interest repayments and other cash needs for at least the next twelve months. As of September 30, 2011, the Company had outstanding borrowings of $49.9 million under its senior secured revolving credit facility compared to $81.2 million as of December 31, 2010. Conference Call BioScrip will host a conference call to discuss its third quarter 2011 financial results on Tuesday, November 8, 2011 at 8:30 a.m. Eastern Time.Interested parties may participate in the conference call by dialing 800-732-8470 (US), or 212-231-2904 (International), 5-10 minutes prior to the start of the call.A replay of the conference call will be available for 48 hours after the call's completion by dialing 800-633-8284 (US) or 402-977-9140 (International) and entering conference call ID number 21543695.An audio web cast and archive of the conference call will also be available under the “Investor Relations” section of the BioScrip website at www.bioscrip.com. About BioScrip, Inc. BioScrip, Inc. (www.bioscrip.com) (Nasdaq: BIOS) is a national provider of specialty pharmacy and home health services that partners with patients, physicians, hospitals, healthcare payors and pharmaceutical manufacturers to provide clinical management solutions and delivery of cost-effective access to prescription medications and home health services.Our services are designed to improve clinical outcomes with chronic and acute healthcare conditions while controlling overall healthcare costs. Forward Looking Statements – Safe Harbor This press release may contain statements which constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including statements regarding the intent, belief or current expectations of the Company, its directors, or its officers with respect to the future operating performance of the Company.Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward-looking statements as a result of various factors.Important factors that could cause such differences are described in the Company's periodic filings with the Securities and Exchange Commission. Reconciliation to Non-GAAP Financial Measures EBITDA or earnings before interest, taxes, depreciation and amortization ("EBITDA"), Adjusted EBITDA, which excludes equity-based compensation; acquisition, integration, severance and other employee costs; bad debt relating to CAP contract termination and legal settlement costs, and segment Adjusted EBITDA, which excludes from Adjusted EBITDA certain corporate overhead, are non-GAAP financial measures as defined under U.S. Securities and Exchange Commission Regulation G.As required by Regulation G, BioScrip has provided on Schedule 4 a reconciliation of this measure to the most comparable GAAP financial measure.The non-GAAP measure presented provides important insight into the ongoing operations and a meaningful benchmark to evidence the Company's continuing profitability trend. Contacts: Lisa Wilson In-Site Communications, Inc. 917-543-9932 Meaghan Repko or Bryan Darrow Joele Frank, Wilkinson Brimmer Katcher 212-355-4449 BIOSCRIP, INC CONSOLIDATED BALANCE SHEETS (in thousands, except for share amounts) September 30, December 31, (unaudited) ASSETS Current assets Cash and cash equivalents $
